 
Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of June 28,
2013 by and among Tengion, Inc. a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).
 
RECITALS
 
A.           The Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”) and Regulation S (“Regulation
S”), as promulgated by the U.S. Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended;
 
B.           The Purchasers wish to purchase from the Company, and the Company
wishes to sell and issue to the Purchasers, upon the terms and conditions stated
in this Agreement, (i)  $18,576,000.00 in aggregate principal amount of the
Senior Secured Convertible Notes in the form attached hereto as Exhibit A (the
“Notes”), which Notes are convertible into 26,921,739 shares of the Company’s
Common Stock, par value $0.001 per share (together with any securities into
which such shares may be reclassified the “Common Stock”), at a conversion price
of $0.69 per share (both the number of shares issuable on conversion and the
conversion price are subject to adjustment as provided therein), and (ii)
five-year and ten-year warrants to purchase an aggregate of 80,765,220 shares of
Common Stock (subject to adjustment as provided therein) at an exercise price of
$0.69 per share (subject to adjustment as provided therein) in the form attached
hereto as Exhibit B (the “Warrants”);
 
C.           Under the terms of the Securities Purchase Agreement entered into
by the Company and the parties identified on the signature pages thereto dated
October 2, 2012 (the “2012 SPA”), by executing this Agreement, the Purchasers
are exercising their right to purchase Additional Securities in the aggregate
principal amount of $18,576,000.00 pursuant to the Call Option, as such
capitalized terms are defined in the 2012 SPA; and
 
D.           Contemporaneous with the sale of the Notes and the Warrants, the
parties hereto will execute and deliver a Registration Rights Agreement, in the
form attached hereto as Exhibit C (the “Registration Rights Agreement”),
pursuant to which the Company will agree to provide certain registration rights
under the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder, and applicable state securities laws.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser hereby
agree as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1 Definitions.  In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
 “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company or any
of their respective properties or any officer, director or employee of the
Company acting in his or her capacity as an officer, director or employee before
or by any federal, state, county, local or foreign court, arbitrator,
governmental or administrative agency, regulatory authority, stock market, stock
exchange or trading facility.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.  With respect to a Purchaser,
any investment fund or managed account that is managed on a discretionary basis
by the same investment manager as such Purchaser will be deemed to be an
Affiliate of such Purchaser.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.
 
 “Closing” means the closing of the purchase and sale of the Notes and the
Warrants pursuant to this Agreement.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all of the
conditions set forth in Sections 2.1, 2.2, 5.1 and 5.2 hereof are satisfied or
waived, as the case may be, or such other date as the parties may agree.
 
“Commission” has the meaning set forth in the Recitals.
 
“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company” has the meaning set forth in the Preamble.
 
“Company Counsel” means Ropes & Gray LLP, with offices located at Prudential
Tower, 800 Boylston Street, Boston MA 02199.
 
“Company Deliverables” has the meaning set forth in Section 2.2(a).
 
“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 “Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Disclosure Schedules” has the meaning set forth in Section 3.1.
 
“Environmental Laws” has the meaning set forth in Section 3.1(dd).
 
“ERISA” has the meaning set forth in Section 3.1(mm).
 
 “Evaluation Date” has the meaning set forth in Section 3.1(t).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Facility Agreement” means that certain Facility Agreement of even date herewith
by and among the Company and the Investors, in the form attached hereto as
Exhibit E.
 
“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.
 
“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).
 
“Interest Shares” means shares of Common Stock issuable (1) in lieu of cash
interest on the Notes and (2) the exercise of warrants issued in connection with
such non-cash interest payment to avoid exceeding the 9.985% Cap as such term is
defined in the Facility Agreement.
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.
 
“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
except that any of the following, either alone or in combination, shall not be
deemed a Material Adverse Effect: (i) effects caused by changes or circumstances
affecting general market conditions in the U.S. economy or which are generally
applicable to the industry in which the Company operates, provided that such
effects are not borne disproportionately by the Company, (ii) effects resulting
from or relating to the announcement or disclosure of the sale of the Securities
or other transactions contemplated by this Agreement, or (iii) effects caused by
any event, occurrence or condition resulting from or relating to the taking of
any action in accordance with this Agreement.
 
“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.
 
“Material Permits” has the meaning set forth in Section 3.1(n).
 
“New Securities” means, collectively, equity securities of the Company, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities, excluding in all cases securities or rights issued or sold by the
Company in connection with a Strategic Transaction.
 
 “New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
“OFAC” has the meaning set forth in Section 3.1(kk).
 
“Offer Notice” has the meaning set forth in Section 4.9(b).
 
 “Outside Date” means the fifth day following the date of this Agreement.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Placement Agent” means Roth Capital Partners LLC.
 
 “Principal Trading Market” means the Trading Market on which the Common Stock
is primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the OTCQB.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Proposal” has the meaning set forth in Section 4.1.
 
“Purchase Price” means nineteen million nine hundred ninety-nine thousand nine
hundred ninety-nine dollars eighty-three cents ($19,999,999.83).
 
 “Purchaser” or “Purchasers” has the meaning set forth in the Recitals.
 
“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).
 
“Purchaser Party” has the meaning set forth in Section 4.5.
 
“Registration Rights Agreement” has the meaning set forth in the Recitals.
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Regulation S” has the meaning set forth in the Recitals.
 
“Required Approvals” has the meaning set forth in Section 3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 3.1(h).
 
“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).
 
“Securities” means the Notes, the Warrants, the Conversion Shares, the Interest
Shares and the Warrant Shares.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Security Agreement” means the Security Agreement in the form attached hereto as
Exhibit F.
 
“Strategic Transaction” means a transaction or relationship in which (1) the
Company issues Company securities or rights relating to Company securities to a
Person that the Board of Directors of the Company determined in good faith is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company (or a shareholder thereof) and (2)
the Company expects to receive benefits in addition to the investment of funds,
but shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to a Person whose primary
business is investing in securities.
 
“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE
Alternext (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.
 
“Transaction Documents” means this Agreement, the Notes, the Facility Agreement,
the Security Agreement, the Warrants and the Registration Rights Agreement.
“Transaction Parties” has the meaning set forth in Section 6.16.
 
“Transfer Agent” means American Stock Transfer & Trust Company, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue, New
York, NY 11219, and a facsimile number of (718) 236-2641, or any successor
transfer agent for the Company.
 
“Warrants” has the meaning set forth in the Recitals to this Agreement.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 


 
ARTICLE II.
PURCHASE AND SALE
 
2.1 Closing.
 
(a) Purchase and Sale of the Notes and Warrants.  Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Purchasers shall
severally, and not jointly, purchase, and the Company shall sell and issue to
the Purchasers, the Notes and the Warrants being sold under this Agreement in
the respective amounts set forth opposite the Purchasers’ names on the signature
pages attached hereto in exchange for the Purchase Price as specified in Section
2.1(b) below.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(b) Closing.  Upon confirmation that the other conditions to closing specified
herein have been satisfied or duly waived by the Purchasers, the Company shall
deliver to Ropes & Gray LLP, in trust, the Notes and the Warrants, registered in
such name or names as the Purchasers may designate, with instructions that such
Notes and Warrants are to be held for release to the Purchasers only upon
payment in full of the Purchase Price to the Company by all the
Purchasers.  Upon such receipt by Ropes & Gray LLP of the Notes and the
Warrants, each Purchaser shall promptly, but no more than one Business Day
thereafter, cause a wire transfer in same day funds to be sent to the account of
the Company as instructed in writing by the Company, in an amount representing
the pro rata portion of the Purchase Price of each Purchaser as set forth on the
signature pages to this Agreement, respectively.  On the date (the “Closing
Date”) the Company receives the Purchase Price, the Notes and the Warrants shall
be released to the Purchasers (the “Closing”).  The Closing of the purchase and
sale of the Notes and the Warrants shall take place at the offices of Ropes &
Gray LLP, Prudential Tower, 800 Boylston Street, Boston MA, 02199, or at such
other location and on such other date as the Company and the Purchasers shall
mutually agree.
 
2.2 Closing Deliveries.
 
 (a)           On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser the following (the “Company
Deliverables”):
 
(i) this Agreement, duly executed by the Company;
 
(ii) facsimile copies of one or more Notes registered in the name of the
Purchaser set forth on the signature pages hereto with the original Notes
delivered within three (3) Trading Days of Closing;
 
(iii) facsimile copies of one or more Warrants, executed by the Company and
registered in the name of such Purchaser as on the signature pages hereto,
pursuant to which such Purchaser shall have the right to acquire such number of
Warrant Shares as set forth on the signature page for each Purchaser hereto)
with the original Warrants delivered within three (3) Trading Days of Closing;
 
(iv) legal opinion of Company Counsel, dated as of the Closing Date and in the
form attached hereto as Exhibit G, executed by such counsel and addressed to the
Purchasers;
 
(v) a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company or a duly authorized committee
thereof approving the transactions contemplated by this Agreement and the other
Transaction Documents and the issuance of the Securities, (b) certifying the
current versions of the certificate or articles of incorporation, as amended,
and by-laws of the Company and (c) certifying as to the signatures and authority
of persons signing the Transaction Documents and related documents on behalf of
the Company, in the form attached hereto as Exhibit H;
 
(vi) the Compliance Certificate referred to in Section 5.1(i);
 
(vii) a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State (or comparable office) of Delaware, as of a
date within fifteen (15) Business Days of the Closing Date;
 
(viii) a certificate evidencing the Company’s qualification as a foreign
corporation and good standing issued by the Secretary of State (or comparable
office) of each jurisdiction in which the Company is qualified to do business as
a foreign corporation, as of a date within fifteen (15) Business Days of the
Closing Date;
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(ix) a certified copy of the certificate of incorporation, as certified by the
Secretary of State (or comparable office) of Delaware, as of a date within
fifteen (15) Business Days of the Closing Date; and
 
(x) the Right of First Negotiation Agreement, by and between and duly executed
by the Company and Celgene Corporation, with respect to the Company’s Neo-Kidney
Augment Program and the Collaboration and Option Agreement, by and among and
duly executed by the Company, Celgene Corporation and Celgene European
Investment Company LLC, incorporating an option for Celgene European Investment
Company LLC to buy the Company’s esophagus program (the “Celgene Strategic
Transaction Documents”).
 
(b)           On or prior to the Closing, each Purchaser shall deliver or cause
to be delivered to the Company the following (the “Purchaser Deliverables”):
 
 
(1)
the Transaction Documents duly executed by such Purchaser; and

 
 
(2) its Purchase Price for the Notes, in United States dollars and in
immediately available funds, in the amount set forth as the “Purchase Price”
indicated below such Purchaser’s name on the applicable signature page hereto
under the heading “Aggregate Purchase Price” by wire transfer to the Company, as
set forth on Exhibit J attached hereto

 


 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1 Representations and Warranties of the Company.  Except as set forth in the
schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, the Company hereby represents and warrants
as of the date hereof and the Closing Date (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date), to each of the Purchasers and to the Placement Agent:
 
(a) Subsidiaries.  The Company has no direct or indirect Subsidiaries.
 
(b) Organization and Qualification.  The Company is an entity duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
with the requisite corporate power and authority to own or lease and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation or default of any of the provisions of its
respective certificate of incorporation, bylaws or other organizational or
charter documents.  The Company is duly qualified to conduct business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in a
Material Adverse Effect, and no Proceeding has been instituted, is pending, or,
to the Company’s Knowledge, has been threatened in writing in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(c) Authorization; Enforcement; Validity.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder.  The Company’s
execution and delivery of each of the Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals.   Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
(d) No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby do not and will not, (i)
conflict with or violate any provisions of the Company’s certificate of
incorporation, bylaws or otherwise result in a violation of the organizational
documents of the Company, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to the Required Approvals, conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected, except in the case of clauses (ii) and (iii)
such as would not, individually or in the aggregate, have  or  reasonably be
expected to result in a Material Adverse Effect.
 
(e) Filings, Consents and Approvals.  Except as set forth in Schedule 3.1(e),
the Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents (including the issuance of the Securities), other than (i)
the filing with the Commission of one or more Registration Statements in
accordance with the requirements of the Registration Rights Agreement, (ii)
filings required by applicable state securities laws, (iii) the filing of a
Notice of Sale of Securities on Form D with the Commission under Regulation D of
the Securities Act, (iv) the filing of any requisite notices and/or
application(s) to the Principal Trading Market for the issuance and sale of the
Securities and the listing of the Conversion Shares, Interest Shares and Warrant
Shares for trading or quotation, as the case may be, thereon in the time and
manner required thereby, (v) the filing with the Commission of a Current Report
on Form 8-K disclosing the sale of the Securities and filing of the requisite
Transaction Documents and (vi) those that have been made or obtained prior to
the date of this Agreement (collectively, the “Required Approvals”).
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(f) Issuance of the Securities.  From and after the Closing Date(i) the
Conversion Shares will have been duly and validly authorized and, when issued
upon the due conversion of the Notes, will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances and restrictions
(other than those created by the Purchasers), except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws, and (ii) the Interest Shares will have been duly and validly
authorized and, when issued in accordance with the terms of the Notes, will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Purchasers),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.  The Warrants and the Warrant Shares have
been duly and validly authorized and the Warrant Shares when issued upon the due
exercise of the Warrants, will be validly issued, fully paid and non-assessable
free and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws and except for those created by the Purchasers.  The Company
will have reserved a sufficient number of shares of Common Stock for issuance
upon the conversion of the Notes, the payment of interest on the Notes and upon
exercise of the Warrants, free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws and except for those created by the
Purchasers.  Assuming the accuracy of the representations and warranties of the
Purchasers in this Agreement, the Securities will be issued in compliance with
all applicable federal and state securities laws.  As of the Closing Date, the
Company shall have reserved from its duly authorized capital stock the number of
shares of Common Stock issuable upon conversion of the Notes, payment of the
Interest Shares and exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants).  The
Company shall, from the Closing Date forward, so long as any of the Notes and/or
Warrants are outstanding, take all action necessary to reserve and keep
available out of its authorized and unissued capital stock, solely for the
purpose of effecting the conversion of the Notes and exercise of the Warrants,
the number of shares of Common Stock issuable upon such conversion and/or
exercise (without taking into account any limitations on the conversion of the
Notes and/or exercise of the Warrants as set forth therein).
 
(g) Capitalization.  The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) is set forth in Schedule 3.1(g) hereto.  The
Company has not issued any capital stock since the date of its most recently
filed SEC Report other than to reflect stock option and warrant exercises that
do not, individually or in the aggregate, have a material affect on the issued
and outstanding capital stock, options and other securities. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents that have not been effectively waived as of the Closing Date.  Except
as set forth on Schedule 3.1(g) or a result of the purchase and sale of the
Notes and Warrants, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company is or may become bound to issue additional
shares of Common Stock or Common Stock Equivalents.  Except as set forth on
Schedule 3.1(g), the issuance and sale of the Notes and Warrants will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities.  All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all applicable federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities.  Except as set forth on
Schedule 3.1(g), there are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the Company’s Knowledge, between or among any of
the Company’s stockholders.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(h) SEC Reports; Disclosure Materials.  The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”,
and the SEC Reports, together with the Disclosure Schedules, being collectively
referred to as the “Disclosure Materials”) as are required to comply with the
“current public information” requirement of Rule 144(c).  As of their respective
filing dates, or to the extent corrected by a subsequent restatement, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The Company has never been an issuer subject to Rule 144(i) under
the Securities Act.  Each of the Material Contracts to which the Company is a
party or to which the property or assets of the Company are subject has been
filed as an exhibit to the SEC Reports.
 
(i) Financial Statements.  The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement).  Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial year-end audit adjustments.
 
(j) Material Changes.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof or as set forth on Schedule
3.1(j), (i) there have been no events, occurrences or developments that have had
or would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (other than in
connection with repurchases of unvested stock issued to employees of the
Company), and (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued in the ordinary
course as dividends on outstanding preferred stock or issued pursuant to
existing Company stock option or stock purchase plans or executive and director
compensation arrangements disclosed in the SEC Reports.  Except for the issuance
of the Notes and Warrants contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or its business,
properties, operations or financial condition, that would be required to be
disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed at least one (1)
Trading Day prior to the date that this representation is made.
 
(k) Litigation.  There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) except as specifically disclosed in the SEC Reports,
would, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.  Neither
the Company, nor to the Company’s Knowledge any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company.  The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
(l) Employment Matters.  No material labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company which
would have or reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s employees is a member of a union that relates to
such employee’s relationship with the Company, and the Company is not a party to
a collective bargaining agreement, and the Company believes that its
relationships with its employees are good.  No executive officer of the Company
(as defined in Rule 501(f) of the Securities Act) has notified the Company or
any that such officer intends to leave the Company in the foreseeable future or
otherwise terminate such officer's employment with the Company.  To the
Company’s Knowledge, no executive officer, is, or is now expected to be, in
violation of any term of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
to any liability with respect to any of the foregoing matters.  The Company is
in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.
 
(m) Compliance.  The Company is not (i) in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company under), nor has the
Company received written notice of a claim that it is in default under or that
it is in violation of, any Material Contract (whether or not such default or
violation has been waived), (ii) in violation of any order of any court,
arbitrator or governmental body having jurisdiction over the Company or its
properties or assets, or (iii) in violation of, or in receipt of written notice
that it is in violation of, any statute, rule or regulation of any governmental
authority applicable to the Company, except in each case as would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
 
(n) Regulatory Permits.  The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its respective business as currently
conducted and as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
have or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of Proceedings relating
to the revocation or modification of any such Material Permits.
 
(o) Title to Assets.  The Company has good and marketable title in fee simple to
all real property owned by them.  Except for the Liens held by the Persons set
forth in Schedule 3.1(o) hereto, the Company has good and marketable title to
all tangible personal property owned by it that is material to the business of
the Company, in each case free and clear of all Liens, except such as do not
materially affect the value of such property and do not interfere with the use
made and proposed to be made of such property by the Company.  Any real property
and facilities held under lease by the Company are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company.
 
(p) Intellectual Property.  Except as set forth on Schedule 3.1(p), to the
Company’s Knowledge, the Company owns, possesses, licenses or has other rights
to use, all patents, patent applications, trade and service marks, trade and
service mark applications and registrations, trade names, trade secrets,
inventions, copyrights, licenses, technology, know-how and other intellectual
property rights and similar rights described in the SEC Reports as necessary or
material for use in connection with their respective businesses and which the
failure to so have would have or reasonably be expected to result in a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  The Company
has not received a written notice that any of the Intellectual Property Rights
used by the Company violates or infringes upon the rights of any Person.  There
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by any Person that the Company’s business as now conducted
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of another.  To the Company’s Knowledge, there is no
existing infringement by another Person of any of the Intellectual Property
Rights that would have or would reasonably be expected to have a Material
Adverse Effect.  The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their Intellectual Property
Rights, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
(q) Insurance.  The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes to be prudent and customary in the businesses and locations in which
the Company is engaged, including, but not limited to, directors and officers
insurance coverage.  The Company has not received any notice of cancellation of
any such insurance, nor, to the Company’s Knowledge, will it be unable to renew
their respective existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business without a significant increase in cost.
 
(r) Transactions With Affiliates and Employees.  Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), that would be required to be disclosed pursuant to Item 404 of
Regulation S-K promulgated under the Securities Act.
 
(s) Internal Accounting Controls.  The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management's general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(t) Sarbanes-Oxley; Disclosure Controls.  The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date.  The Company has established
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Except as set forth on Schedule 3.1(t),
since the Evaluation Date, there have been no changes in the Company’s internal
control over financial reporting (as such term is defined in the Exchange Act)
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(u) Certain Fees.  No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agent with respect
to the offer and sale of the Notes and Warrants (which placement agent fees are
being paid by the Company) and the payment of certain legal fees as provided in
Section 6.1.  The Purchasers shall have no obligation with respect to any fees
or with respect to any claims made by or on behalf of other Persons for fees of
a type contemplated in this paragraph (u) that may be due in connection with the
transactions contemplated by the Transaction Documents.  The Company shall
indemnify, pay, and hold each Purchaser harmless against, any liability, loss or
expense (including, without limitation, attorneys’ fees and out-of-pocket
expenses) arising in connection with any such right, interest or claim.
 
(v) Private Placement.  Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents.  The issuance and
sale of the Securities hereunder complies in all material respects with and does
not contravene the rules and regulations of the Principal Trading Market.
 
(w) Investment Company.  The Company is not, and immediately after receipt of
payment for the Notes and Warrants, will not be an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.  The Company
shall conduct its business in a manner so that it will not become subject to the
Investment Company Act of 1940, as amended.
 
(x) Registration Rights.  Other than each of the Purchasers or as set forth in
Schedule 3.1(x) hereto, no Person has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.
 
(y) Listing and Maintenance Requirements.  The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration.  The Company is
in compliance with all listing and maintenance requirements of the Principal
Trading Market on the date hereof.
 
(z) Application of Takeover Protections; Rights Agreements.  The Company and the
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company's charter documents or the laws of its
state of incorporation that is or could reasonably be expected to become
applicable to any of the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, the Company's issuance of
the Securities and the Purchasers' ownership of the Securities.
 
(aa) Disclosure.  Except pursuant to duly executed confidentiality agreements,
the Company confirms that it has not provided, and to the Company’s Knowledge,
none of its officers or directors nor any other Person acting on its or their
behalf has provided, and it has not authorized the Placement Agent to provide,
any Purchaser or its respective agents or counsel with any information that it
believes constitutes material, non-public information except insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(bb) No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 and the Facility
Agreement none of the Company, nor, to the Company’s Knowledge, any of its
Affiliates or any Person acting on its behalf has, directly or indirectly, at
any time within the past six (6) months, made any offers or sales of any Company
security or solicited any offers to buy any security under circumstances that
would (i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
stockholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(cc) Tax Matters.  The Company (i) has accurately and timely prepared and filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, with respect to which adequate
reserves have been set aside on the books of the Company and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except, in the case of clauses (i) and (ii) above, where the failure to
so pay or file any such tax, assessment, charge or return would not have or
reasonably be expected to result in a Material Adverse Effect.  There are no
unpaid taxes in any material amount claimed to be due by the Company by the
taxing authority of any jurisdiction.
 
(dd) Environmental Matters.  To the Company’s Knowledge, the Company (i) is not
in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is liable for any off-site disposal or
contamination pursuant to any Environmental Laws, or (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have, individually or in the aggregate, a
Material Adverse Effect; and, to the Company’s Knowledge there is no pending
investigation or investigation threatened in writing that might lead to such a
claim.
 
(ee) No General Solicitation.  Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Securities by any form of general solicitation or general advertising.
 
(ff) Foreign Corrupt Practices.  Neither the Company, nor to the Company’s
Knowledge, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf
with the Company’s knowledge) which is in violation of law or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
(gg) Off Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in SEC
Reports and is not so disclosed and would have or reasonably be expected to
result in a Material Adverse Effect.
 
(hh) Acknowledgment Regarding Purchasers’ Purchase of Securities.  The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  Based on the
representations made herein by the Purchasers, and other than with respect to
such Purchasers that currently have a representative serving on the Company’s
Board of Directors, the Company further acknowledges that no Purchaser is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to the Transaction Documents and the transactions contemplated
thereby and any advice given by any Purchaser or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to the Purchasers’
purchase of the Securities.  The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
(ii) Regulation M Compliance.  The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the securities of the Company or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Placement Agent in connection with the
placement of the Notes and Warrants.
 
(jj) PFIC.  The Company is not or and does not intend to become a “passive
foreign investment company” within the meaning of Section 1297 of the U.S.
Internal Revenue Code of 1986, as amended.
 
(kk) OFAC.  Neither the Company nor, to the Company’s Knowledge, any director,
officer, agent, employee, Affiliate or Person acting on behalf of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any joint venture
partner or other Person or entity, towards any sales or operations in Cuba,
Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.
 
(ll) FDA.  As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company (each such
product, a “Pharmaceutical Product”), such Pharmaceutical Product is being
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have or reasonably be expected
to result in a Material Adverse Effect.  There is no pending, completed or, to
the Company’s Knowledge, threatened, action (including any lawsuit, arbitration,
or legal or administrative or regulatory proceeding, charge, complaint, or
investigation) against the Company, and the Company has not received any notice,
warning letter or other communication from the FDA or any other governmental
entity, which (i) contests the premarket clearance, licensure, registration, or
approval of, the uses of, the distribution of, the manufacturing or packaging
of, the testing of, the sale of, or the labeling and promotion of any
Pharmaceutical Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Pharmaceutical Product, (iii)
imposes a clinical hold on any clinical investigation by the Company, (iv)
enjoins production at any facility of the Company, (v) enters or proposes to
enter into a consent decree of permanent injunction with the Company, or (vi)
otherwise alleges any violation of any laws, rules or regulations by the
Company, and which, either individually or in the aggregate, would have or
reasonably be expected to result in a Material Adverse Effect.  The properties,
business and operations of the Company have been and are being conducted in all
material respects in accordance with all applicable laws, rules and regulations
of the FDA.  The Company has not been informed by the FDA that the FDA will
prohibit the marketing, sale, license or use in the United States of any product
proposed to be developed, produced or marketed by the Company nor has the FDA
expressed any concern as to approving or clearing for marketing any product
being developed or proposed to be developed by the Company.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(mm) Employee Benefits.  Each employee benefit plan is in compliance with all
applicable law, except for such noncompliance that would not be reasonably
likely to have a Material Adverse Effect.  The Company does not have any
liabilities, contingent or otherwise, including without limitation, liabilities
for retiree health, retiree life, severance or retirement benefits, which are
not fully reflected, to the extent required by GAAP, on its most recent balance
sheet contained in the SEC Reports or fully funded. The term “liabilities” used
in the preceding sentence shall be calculated in accordance with reasonable
actuarial assumptions.  The Company has not (i) terminated any “employee pension
benefit plan” as defined in Section 3(2) of ERISA (as defined below) under
circumstances that present a material risk of the Company incurring any
liability or obligation that would be reasonably likely to have a Material
Adverse Effect, or (ii) incurred or expects to incur any outstanding liability
under Title IV of the Employee Retirement Income Security Act of 1974, as
amended and all rules and regulations promulgated thereunder (“ERISA”).
 
(nn) No Additional Agreements.  The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.
 
3.2 Representations and Warranties of the Purchasers.  Each Purchaser hereby,
for itself and for no other Purchaser, represents and warrants as of the date
hereof and as of the Closing Date to the Company and the Placement Agent as
follows:
 
(a) Organization; Authority.  Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by such Purchaser and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or, if such Purchaser is
not a corporation, such partnership, limited liability company or other
applicable like action, on the part of such Purchaser.  Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(b) No Conflicts.  The execution, delivery and performance by such Purchaser of
this Agreement and the Registration Rights Agreement and the consummation by
such Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the organizational documents of such Purchaser, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which such Purchaser is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to such Purchaser, except in the
case of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of such Purchaser to
perform its obligations hereunder.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(c) Investment Intent.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Notes and Warrants and,
(i) upon conversion of the Notes, will acquire the Note Shares issuable upon
conversion thereof, and (ii) upon exercise of the Warrants, will acquire the
Warrant Shares issuable upon exercise thereof, in each case, as principal for
its own account and not with a view to, or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum period of time and reserves the right, subject to the
provisions of this Agreement and the Registration Rights Agreement, at all times
to sell or otherwise dispose of all or any part of such Securities pursuant to
an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws.  Such Purchaser is acquiring the Securities hereunder in
the ordinary course of its business.  Such Purchaser does not presently have any
agreement, plan or understanding, directly or indirectly, with any Person to
distribute or effect any distribution of any of the Securities (or any
securities which are derivatives thereof) to or through any person or entity;
such Purchaser is not a registered broker-dealer under Section 15 of the
Exchange Act or an entity engaged in a business that would require it to be so
registered as a broker-dealer.
 
(d) Brokers and Finders.  No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or such Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Purchaser.
 
(e) Independent Investment Decision.  Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such
decision.  Such Purchaser understands that nothing in this Agreement or any
other materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice.  Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.  Such Purchaser understands that
the Placement Agent has acted solely as the agent of the Company in this
placement of the Notes and Warrants and such Purchaser has not relied on the
business or legal advice of the Placement Agent or any of its agents, counsel or
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.
 
(f) No Governmental Review.  Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(g) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers and agrees to
comply with such rules.
 
(h) Representations and Warranties under the Facility Agreement.  The
representations and warranties set forth in Section 3.3 of the Facility
Agreement are incorporated herein by reference and are true and correct with
respect to such Purchaser.
 
The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.  The Placement Agent shall be
permitted to rely upon the representations and warranties of the Purchasers
contained in the Transaction Documents as if they were included in this
Agreement.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1 Reservation of Common Stock.  The Company shall take all action necessary to
at all times have authorized, and reserved for the purpose of issuance from and
after the Closing Date, the number of shares of Common Stock issuable upon
conversion of the Notes and exercise of the Warrants issued at the Closing
(without taking into account any limitations on conversion of the Notes or
exercise of the Warrants set forth therein).
 
4.2 Furnishing of Information.  In order to enable the Purchasers that are not
affiliates of the Company to sell the Securities under Rule 144, after the
expiration of a 6 month period from the Closing, the Company shall timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act and as are necessary to satisfy the provisions of
Rule 144(c).  If the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Securities under Rule 144.
 
4.3 Integration.  The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.
 
4.4 Non-Public Information.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents,
including this Agreement, or as expressly required by any applicable securities
law, the Company covenants and agrees that neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information regarding the Company that the Company believes constitutes
material non-public information without the express written consent of such
Purchaser, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
4.5 Indemnification of Purchasers.  Subject to the provisions of this
Section 4.5, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Damages”) that any such Purchaser Party
may suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against a Purchaser in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (except to the extent that it has been determined by a
final judgment, not subject to appeal, that such Damages have been caused solely
by a breach of such Purchaser’s representations, warranties or covenants under
the Transaction Documents or any agreements or understandings such Purchaser may
have with any such stockholder or any violations by the Purchaser of state or
federal securities laws or any conduct by such Purchaser which constitutes
fraud, gross negligence, willful misconduct or malfeasance).  Promptly after
receipt by any Person (the “Indemnified Person”) of notice of any demand, claim
or circumstances which would or might give rise to a claim or the commencement
of any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to this Section 4.5, such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is actually and materially prejudiced by such failure to
notify.  In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them.  The Company shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.  Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
4.6 Form D; Blue Sky.  The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof,
promptly upon the written request of any Purchaser.  The Company, on or before
the Closing Date, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Purchasers under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification) and shall provide evidence of such actions promptly upon the
written request of any Purchaser.
 
4.7 Reserved.
 
4.8 Reserved.
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
4.9 Participation in Future Financings.
 
(a)  Subject to the terms and conditions of this Section 4.9 and applicable
securities laws, if on or before the second anniversary of the date of this
Agreement, the Company proposes to offer or sell any New Securities the
Purchasers may purchase up to 57.1% of the New Securities (the “Purchasers New
Securities”) sold by the Company.  Each Purchaser shall be entitled to apportion
the amount of New Securities it has the right to purchase under this Section 4.9
among itself and its Affiliates in such proportions as it deems appropriate.
 
(b) The Company shall give notice (the “Offer Notice”) to each Purchaser,
stating (i) its bona fide intention to offer such New Securities, (ii) the
number of such New Securities to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such New Securities.  By notification to
the Company within twenty (20) days after the Offer Notice is given each
Purchaser may elect to purchase or otherwise acquire up to the percentage of the
Purchasers New Securities equal to the percentage of Securities purchased by
such Purchaser pursuant to this Agreement.  The closing of any sale pursuant to
this Section 4.9(b) shall occur within the later of ninety (90) days of the date
that the Offer Notice is given and the date of initial sale of New Securities
pursuant to Section 4.9(c).
 
(c) If all of the Purchasers New Securities referred to in the Offer Notice are
not elected to be purchased or acquired as provided in Section 4.9(b), the
Company may, during the ninety (90) day period following the expiration of the
period provided in Section 4.9(b), offer and sell the remaining unsubscribed
portion of such Purchasers New Securities to any Person or Persons at a price
not less than, and upon terms no more favorable to the offeree than, those
specified in the Offer Notice.  If the Company does not enter into an agreement
for the sale of such Purchasers New Securities within such period, or if such
agreement is not consummated within thirty (30) days of the execution thereof,
the right provided hereunder shall be deemed to be revived and such Purchasers
New Securities shall not be offered unless first reoffered to the Purchasers in
accordance with this Section 4.9.
 
(d) The right of first offer in this Section 4.9 shall not be applicable to the
issuance of New Securities in an Exempt Issuance (as defined in the Notes and
Warrants).
 
4.10 Securities Laws Disclosure; Publicity.  By 9:00 A.M., New York City time,
on the Trading Day immediately following the date hereof, the Company shall
issue a press release (the “Press Release”) reasonably acceptable to the
Placement Agent disclosing all material terms of the transactions contemplated
hereby.  On or before 9:00 A.M., New York City time, on the second (2nd) Trading
Day immediately following the execution of this Agreement, the Company will file
a Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents).  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser or an Affiliate of
any Purchaser, or include the name of any Purchaser or an Affiliate of any
Purchaser in any press release or filing with the Commission (other than the
Registration Statement) or any regulatory agency or Trading Market, without the
prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with (A) any registration statement contemplated by
the Registration Rights Agreement and (B) the filing of final Transaction
Documents (including signature pages thereto) with the Commission and (ii) to
the extent such disclosure is required by law, request of the Staff of the
Commission or Trading Market regulations, in which case the Company shall
provide the Purchasers with prior written notice of such disclosure permitted
under this subclause (ii).  With the exception of Purchasers who have entered
into confidentiality agreement with the Company, from and after the issuance of
the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, or any of its officers,
directors, employees or agents, that is not disclosed in the Press
Release.  Each Purchaser, severally and not jointly with the other Purchasers,
covenants that until such time as the transactions contemplated by this
Agreement are required to be publicly disclosed by the Company as described in
this Section 4.10, such Purchaser will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction) and will not trade in the Company’s
securities.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
 
ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING
 
5.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities.  The obligation of each Purchaser to acquire Notes and Warrants at
the Closing is subject to the fulfillment to such Purchaser’s satisfaction, on
or prior to the Closing Date, of each of the following conditions, any of which
may be waived by such Purchaser (as to itself only):
 
(a) Representations and Warranties.  The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of the date when made and as of the Closing Date, as
though made on and as of such date, except for such representations and
warranties that speak as of a specific date.
 
(b) Performance.  The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by it at
or prior to the Closing.
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d) Consents.  The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.
 
(e) Adverse Changes.  Since the date of execution of this Agreement, no event or
series of events shall have occurred that has had or would reasonably be
expected to have a Material Adverse Effect.
 
(f) [RESERVED]
 
(g) No Suspensions of Trading in Common Stock.  The Common Stock shall not have
been suspended, as of the Closing Date, by the Commission or the Principal
Trading Market from trading on the Principal Trading Market nor shall suspension
by the Commission or the Principal Trading Market have been threatened, as of
the Closing Date, either (A) in writing by the Commission or the Principal
Trading Market or (B) by falling below the minimum listing maintenance
requirements of the Principal Trading Market.
 
(h) Company Deliverables.  The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).
 
(i) Compliance Certificate.  The Company shall have delivered to each Purchaser
a certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
to the fulfillment of the conditions specified in Sections 5.1(a) and (b) in the
form attached hereto as Exhibit I.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
(j) Termination.  This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 6.18 herein.
 
5.2 Conditions Precedent to the Obligations of the Company to sell
Securities.  The Company's obligation to sell and issue the Notes and Warrants
at the Closing to the Purchasers is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:
 
(a) Representations and Warranties.  The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made, and as of the Closing
Date as though made on and as of such date, except for representations and
warranties that speak as of a specific date.
 
(b) Performance.  Such Purchaser shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or prior to the Closing Date.
 
(c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.
 
(d) Consents.  The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities, all of which shall be
and remain so long as necessary in full force and effect.
 
(e) Purchasers Deliverables.  Such Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.2(b).
 
(f) [RESERVED]
 
(g) Termination.                      This Agreement shall not have been
terminated as to such Purchaser in accordance with Section 6.18 herein.
 
ARTICLE VI.
MISCELLANEOUS
 
6.1 Fees and Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith, except that the Company shall pay the
reasonable fees and expenses of Katten Muchin Rosenman LLP, regardless of
whether the transactions contemplated hereby are consummated; it being
understood that Katten Muchin Rosenman LLP has only rendered legal advice to
certain affiliates of Deerfield Management Company participating in this
transaction and not to the Company or any other Purchaser in connection with the
transactions contemplated hereby, and that each of the Company and each
Purchaser has relied for such matters on the advice of its own respective
counsel.  Such expenses shall be paid upon demand.  The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of the Securities to the Purchasers.
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
6.2 Entire Agreement.  The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.  At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.
 
6.3 Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section 6.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.3 on a day that is not a Trading Day or later than
5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, or (d) upon actual receipt by the
party to whom such notice is required to be given.  The address for such notices
and communications shall be as follows:
 

 
If to the Company:
Tengion, Inc.
   
3929 Westpoint Blvd., Suite G
   
Winston-Salem, NC 27103
   
Telephone No.:  (336) 722-5855
   
Facsimile No.:  (336) 722-2436
   
Attention:  Brian Davis, Chief Financial Officer and Vice President, Finance
   
E-mail:  brian.davis@tengion.com
 
 
With a copy to:
Ropes & Gray LLP
   
Prudential Tower
   
800 Boylston Street
   
Boston, MA 02199-3600
   
Telephone No.:  (617) 951-7826
   
Facsimile No.:  (617) 235-0706
   
Attention:  Marc A. Rubenstein, Esq.
   
E-mail:  marc.rubenstein@ropesgray.com



 
If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 
6.4 Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed by the Company and the Purchasers of at least 66 2/3% of the
Securities still held by Purchasers (on an as-converted to common stock basis),
which shall include at least one of Deerfield Special Situations Fund, L.P. or
Deerfield Special Situations International Master Fund, L.P., if either of such
entities still holds Securities, RA Capital Healthcare Fund LP, if it still
holds Securities, at least one fund managed by QVT Financial LP, if any still
holds Securities, and Perceptive Life Sciences Master Fund LTD, if it still
holds Securities (collectively, the “Required Purchasers”).  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.  No
consideration shall be offered or paid to any Purchaser to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration is also offered to all Purchasers who then hold Securities.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
6.5 Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.  This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
 
6.6 Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns.  This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Required
Purchasers.  Any Purchaser may assign its rights hereunder in whole or in part
to any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.
 
6.7 No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except (i) the Placement Agent is an intended third party beneficiary of
Article III hereof and (ii) each Purchaser Party is an intended third party
beneficiary of Section 4.9.
 
6.8 Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such state.  Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
6.9 Survival.  Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall,
unless otherwise limited herein, survive the Closing and the delivery of the
Securities.
 
6.10 Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.
 
6.11 Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12 Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Purchaser exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.
 
6.13 Replacement of Securities.  If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent.  If a replacement certificate or instrument evidencing any Securities is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.
 
6.14 Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agree to waive in any action for
specific performance of any such obligation (other than in connection with any
action for a temporary restraining order) the defense that a remedy at law would
be adequate.
 
6.15 Payment Set Aside.  To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
6.16 Independent Documents. Each Transaction Document constitutes an independent
agreement between the parties thereto (the “Transaction Parties”) and no
Transaction Document shall be construed so as to affect the rights of the
Transaction Parties to their rights and remedies under another Transaction
Document.
 
6.17 Independent Nature of Purchasers' Obligations and Rights.  The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document.  The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions.  Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. The Company has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by any Purchaser.
 
6.18 Termination.  This Agreement may be terminated and the sale and purchase of
the Notes and the Warrants abandoned at any time prior to the Closing by either
the Company or any Purchaser (with respect to itself only) upon written notice
to the other, if the Closing has not been consummated on or prior to 5:00 P.M.,
New York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.18 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time.  Nothing in this Section 6.18 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.  In the
event of a termination pursuant to this Section 6.18, the Company shall promptly
notify all non-terminating Purchasers.  Upon a termination in accordance with
this Section 6.18, the Company and the terminating Purchaser(s) shall not have
any further obligation or liability (including arising from such termination) to
the other, and no Purchaser will have any liability to any other Purchaser under
the Transaction Documents as a result therefrom.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
26

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

 
TENGION, INC.
 
 
By:  /s/ A. Brian Davis
Name:  A. Brian Davis
Title:    Chief Financial Officer and Vice President, Finance
       

 
 
 
 
 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 

 

 
NAME OF PURCHASER:  RA Capital Healthcare Fund, LP
 
 
By: /s/ Peter Kolchinsky
Name:  Peter Kolchinsky
Title:    Manager





 
 
 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 



 
NAME OF PURCHASER:  Blackwell Partners LLC
         
By:  /s/ Geoffrey D. Keegan
 
Name:  Geoffrey D. Keegan
 
Title:    Investment Manager, DUMAC, Inc.
     
By:  /s/ Jannine Lall
 
Name:  Jannine Lall
 
Title:    Assistant Treasurer, DUMAC, Inc

 
 

 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 



 
NAME OF PURCHASER:  Deerfield Special Situations International Master Fund, L.P.
         
By:  /s/ Jonathan Isler
 
Name:  Jonathan Isler
 
Title:    CFO



 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 

 

 
NAME OF PURCHASER:  Deerfield Special Situations Fund, L.P.
         
By:  /s/ Jonathan Isler
 
Name:  Jonathan Isler
 
Title:    CFO



 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 

 

 
NAME OF PURCHASER:  Perceptive Life Sciences Master Fund Ltd
         
By:  /s/ James Mannix
 
Name:  James Mannix
 
Title:    COO



 
[Securities Purchase Agreement Signature Page]
 
 
 
 

--------------------------------------------------------------------------------

 
 

 

 
NAME OF PURCHASER:  Quintessence Fund L.P., by its general partner, QVT
Associates GP LLC
         
By: /s/ Keith Manchester
 
Name:  Keith Manchester
 
Title:    Authorized Signatory



 
 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 

 

 
NAME OF PURCHASER:  QVT Fund V LP, by its general partner, QVT Associates GP LLC
         
By: /s/ Keith Manchester
 
Name:  Keith Manchester
 
Title:    Authorized Signatory





 
 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 
 



 
NAME OF PURCHASER:  QVT Fund IV LP, by its general partner, QVT Associates GP
LLC
         
By: /s/ Keith Manchester
 
Name:  Keith Manchester
 
Title:    Authorized Signatory



 
 
 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 

 



 
NAME OF PURCHASER:  Sabby Healthcare Volatility Master Fund, Ltd.
         
By: /s/ Robert Grundstein
 
Name:  Robert Grundstein
 
Title:    COO of Purchaser’s Investment Manager





 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 

 



 
NAME OF PURCHASER:  Sabby Volatility Warrant Master Fund, Ltd.
         
By: /s/ Robert Grundstein
 
Name:  Robert Grundstein
 
Title:    COO of Purchaser’s Investment Manager

 
 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 

 



 
NAME OF PURCHASER:  HEALTHCAP IV LP
 
          by HealthCap IV GP SA
         
By: /s/ Peder Fredrikson
 
Name:  Peder Fredrikson
 
Title:    President



 
 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 

 



 
NAME OF PURCHASER:  HEALTHCAP IV Bis LP by HealthCap IV GP SA
         
By: /s/ Peder Fredrikson
 
Name:  Peder Fredrikson
 
Title:    President



 
 
 
 
[Securities Purchase Agreement Signature Page]

 
 
 

--------------------------------------------------------------------------------

 



 
NAME OF PURCHASER:  HealthCap IV KB
 
          by HealthCap IV  GP AB
         
By: /s/ Staffan Lindstrand
 
Name:  Staffan Lindstrand
 
Title:    Partner
 
By: /s/ Anki Forsberg
 
Name:  Anki Forsberg
 
Title:    Partner



 
 
[Securities Purchase Agreement Signature Page]
 
 
 

--------------------------------------------------------------------------------

 
 

 



 
NAME OF PURCHASER:  Odlander, Fredrikson & Co AB as a member and on behalf of
all members, if any, of OFCO Club IV
         
By: /s/ Staffan Lindstrand
 
Name:  Staffan Lindstrand
 
Title:    Partner
 
By: /s/ Anki Forsberg
 
Name:  Anki Forsberg
 
Title:    Partner



 
 
 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]

 
 
 

--------------------------------------------------------------------------------

 



 
NAME OF PURCHASER:  Bay City Capital Fund V, L.P.
         
By: /s/ Carl Goldfischer, MD
 
Name:  Carl Goldfischer, MD
 
Title:    Manager and Managing Director

 
 
 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]

 
 
 

--------------------------------------------------------------------------------

 





 
NAME OF PURCHASER:
 
Bay City Capital Fund V Co-Investment Fund, L.P.
         
By: /s/ Carl Goldfischer, MD
 
Name:  Carl Goldfischer, MD
 
Title:    Manager and Managing Director

 
 
 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 



 
NAME OF PURCHASER: Empery Asset Master, Ltd
 
By:  Empery Asset Management, LP, its authorized agent
 
By:  Empery AM GP, LLC
         
By: /s/ Ryan M. Lane
 
Name:  Ryan M. Lane
 
Title:    Managing Member

 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]

 
 
 

--------------------------------------------------------------------------------

 



 
NAME OF PURCHASER: Hartz Capital Investments, LLC
 
By:  Empery Asset Management, LP, its authorized agent
 
By:  Empery AM GP, LLC
         
By: /s/ Ryan M. Lane
 
Name:  Ryan M. Lane
 
Title:    Managing Member

 
 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]

 
 

--------------------------------------------------------------------------------

 





 
NAME OF PURCHASER: Capital Ventures International
 
By:  Heights Capital Management, Inc.
 
 its authorized agent
         
By: /s/ Martin Kobinger
 
Name:  Martin Kobinger
 
Title:    Investment Manager
   

 
 
 
 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]
 

 
 
 

--------------------------------------------------------------------------------

 



 
NAME OF PURCHASER:  Midsummer Small Cap Master, Ltd.
         
By: /s/ Joshua Thomas
 
Name:  Joshua Thomas
 
Title:    Authorized Signatory

 
 
 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]

 
 
 

--------------------------------------------------------------------------------

 





 
NAME OF PURCHASER:  HUDSON BAY MASTER FUND LTD.
         
By: /s/ George Antonopoulos
 
Name:  George Antonopoulos
 
Title:    Authorized Signatory

 
 
 
 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]

 
 
 

--------------------------------------------------------------------------------

 





 
NAME OF PURCHASER:  Opus Point Healthcare Innovations Fund, LP
         
By: /s/ Michael S. Weiss
 
Name:  Michael S. Weiss
 
Title:    Manager



 
 
 
 
 
 
 
 
 
 
[Securities Purchase Agreement Signature Page]
 

--------------------------------------------------------------------------------



